Citation Nr: 0633422	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  96-36 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent prior to September 26, 2003, for degenerative 
changes of the cervical spine.

2.  Entitlement to an initial disability rating in excess of 
20 percent from September 26, 2003 for degenerative changes 
of the cervical spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The veteran served on active duty from July 1972 to February 
1976, and from November 1977 until his retirement in May 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, wherein the RO granted service connection 
for degenerative changes of the cervical spine and assigned 
an initial disability rating of 10 percent, effective June 1, 
1994.  The veteran has perfected a timely appeal of the 
December 1994 rating action to the Board.  

In June 2004, the Board remanded the veteran's claim of 
entitlement to an initial disability rating in excess of 10 
percent for degenerative changes of the cervical spine to the 
RO for additional development.  The requested development has 
been completed and the case has returned to the Board for 
appellate review.

By a July 2005 rating action, the RO assigned a 20 percent 
disability rating, effective from September 26, 2003, the 
date VA's amended scheduler criteria for rating spine 
disabilities became effective.  As the veteran is presumed to 
be seeking the maximum rating for a disability, each of the 
claims for increase during the periods in question remain 
viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

Moreover, as the veteran has perfected an appeal as to the 
initial ratings assigned for the issues on the title page, 
the Board has characterized these issues in accordance with 
the decision in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (appeals from original awards are not to be construed 
as claims for increased ratings), which requires 
consideration of the evidence since the effective date of the 
grant of service connection.




FINDINGS OF FACT

1.  Neither the criteria for evaluating spine disorders, in 
effect when the veteran filed his claim for service 
connection for cervical spine disability, nor the revised 
criteria that became effective September 26, 2003, is more 
favorable to the veteran's claims.

2.  Prior to September 26, 2003, the veteran's service-
connected degenerative arthritis of the cervical spine was 
manifested by clinical findings of minimal range of motion 
and functional impairment; and no evidence of any 
neurological deficits.

3.  From September 26, 2003, the service-connected 
degenerative arthritis of the cervical spine was manifested 
by forward flexion limited to 30 degrees with pain; and no 
evidence of neurological deficits. 


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating greater 
than 10 percent evaluation prior to September 26, 2003 for 
degenerative arthritis of the cervical spine have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5287, 5290 (2003) (prior to September 26, 2003).

2.  The criteria for an initial disability rating greater 
than 20 percent from September 26, 2003 for degenerative 
arthritis of the cervical spine have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5287, 
5290 (2003) (prior to September 26, 2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2005) (effective from September 26, 
2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Such notice must inform 
the claimant of any information and evidence (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pellegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In a June 2004 letter, VA informed the appellant of the 
criteria that he needed to demonstrate in order to prevail on 
his claim of entitlement to an initial disability rating in 
excess of 10 percent for degenerative changes of the cervical 
spine.  In this regard, the veteran was requested to submit 
medical evidence demonstrating that his service-connected 
degenerative changes of the cervical spine had increased in 
severity.  The appellant was informed that VA would make 
reasonable efforts to assist him in getting evidence, 
including service medical records, VA out-patient treatment 
records and examination reports, or relevant records held by 
any government agencies.  He was also informed that it was 
his responsibility to submit all records not in the 
possession of a Federal agency, which included any records in 
his possession.  

Thus, the discussion contain in the June 2004 letter 
furnished the appellant notice of the types of evidence he 
still needed to send to VA, the types of evidence that VA 
would assist in obtaining, and in effect requested that the 
appellant provide VA with or identify any additional sources 
of evidence that he possessed or knew of that could help to 
substantiate his claim of entitlement to an initial 
disability rating greater than 10 percent for degenerative 
changes of the cervical spine. 

Although the June 2004 notice required by the VCAA may not 
have been provided until after the RO adjudicated the 
veteran's claim in December 1994 "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pellegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that any late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.

Additionally, where the claim involves basic underlying 
entitlement to service connection, as in this case, the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all of the elements of a claim for 
service connection, to specifically include notice that a 
disability rating and an effective date will assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).   
Concerning the claim of entitlement to disability rating in 
excess of 10 percent--which was subsequently increased to 20 
percent, effective September 26, 2003 (see, July 2005 rating 
action)--the veteran solely disagreed with the RO's 
assignment of an initial 10 percent evaluation (see, Notice 
of Disagreement, received by the RO in December 1995).  By a 
December 1994 rating action, the RO granted service 
connection for degenerative changes of the cervical spine, 
and assigned an initial disability rating of 10 percent, 
effective June 1, 1994.  Since the veteran's claim for 
service connection for was granted, i.e., proven, and he was 
assigned an initial disability rating and effective date, 
section 5103(a) notice is no longer applicable.  As a result, 
even if there was notice error with respect to the duty to 
notify that occurred prior to the award of service connection 
and the assignment of a disability rating and effective date, 
because the veteran's claim has already been proven and the 
purpose of section 5103(a) has been satisfied, that error was 
nonprejudicial.  Therefore, for the circumstances of this 
case, 5103(a) notice is no longer required because the 
purpose that the notice is intended to service has been 
fulfilled.  Owens v. Nicholson, No. 04-1308, slip op. at page 
6 (quoting, Dingess v. Nicholson, 19 Vet. App. 473-494) 
(2006).  

The Board also finds that VA has met its duty to assist the 
appellant's with his claims of entitlement to disability 
ratings in excess of 10 and 20 percent, prior to and 
subsequent to September 26, 2003, for degenerative changes of 
the cervical spine.  In this regard, service medical records 
and post-service VA and private treatment and examination 
reports of the veteran are contained in the claims file.  
Also, in, June 2004, the Board remanded the veteran's claim 
to the RO for further development including, but not limited 
to, scheduling him for a VA examination to determine the 
current severity of his cervical spine disability.  This 
examination was performed by VA in May 2005.  

The appellant has not reported that any other pertinent 
evidence might be available to support his claims.  See Epps 
v. Brown, 9 Vet. App. 341, 344 (1996).  Therefore, the Board 
finds that VA has completed its duties under the VCAA and all 
applicable law, regulations and VA procedural guidance. 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2002).

Accordingly, under these particular circumstances, the Board 
finds that VA did not have a duty to assist in this regard 
that remains unmet with respect to the disabilities on 
appeal.

II.  Factual Background

By a December 1994 rating action, the RO granted service 
connection for degenerative arthritis of the cervical spine.  
With the use of hyphenated diagnostic codes, the RO assigned 
an initial noncompensable evaluation pursuant to 
38 C.F.R. § 4.71a, Diagnostic Codes 5010-5290 (1994), 
traumatic arthritis and limitation of motion of the cervical 
spine, respectively, effective June 1, 1994.  By a July 2005 
rating action, the RO assigned a 20 percent disability rating 
to the service-connected traumatic arthritis of the cervical 
spine pursuant to hyphenated diagnostic codes, 38 C.F.R. 
§ 4.71a, Diagnostic Codes, 5010-5237, traumatic arthritis and 
cervical strain, respectively (2005).  

In December 1994, the RO based the award of service 
connection for degenerative arthritis of the cervical spine, 
in part, on service medical records, reflecting that in 
February 1978, the veteran was seen for muscular spasms of 
the shoulder blades after he was involved in a motor vehicle 
accident in mid-December 1978.  The veteran received 
outpatient treatment and was discharged.  The remainder of 
the service medical records are devoid of any subjective 
complaints or clinical findings referable to the cervical 
spine.  The RO also based their determination on a July 1994 
VA examination report.  A review of that report reflects that 
the veteran had normal flexion and extension of the cervical 
spine and with rotary motion, he had pain and immediate 
discomfort at C4-5.  When the examiner applied lateral 
pressure to the head upon rotation, the amount of discomfort 
that the veteran experienced increased, however, the pain 
remained localized and did not radiate outward.  The 
appellant had markedly decreased strength in the left hand.  
The veteran's cranial, motor and sensory nerves, along with 
deep tendon reflexes, were intact.  X-rays of the cervical 
spine showed slight proximal degenerative changes.  The VA 
examiner diagnosed the veteran as having cervical spine pain, 
probably to rule out arthritic degeneration and 
intervertebral narrowing.  

Treatment reports, dating from 1993 to 1997, submitted by 
Great Falls Chiropractic Clinic, reflect that the veteran 
reported having cervical spine pain, especially when he stood 
or sat for a prolonged period of time (see, reports, dated in 
December 1993 and November 1994).  In March and April 1997, 
the veteran was seen for pain and stiffness of the cervical 
spine, respectively. 

VA outpatient treatment reports, dating from September 1997 
to December 1999, reflect that when the veteran was seen in 
June 1999, he complained of having had neck pain since he was 
involved in a 1975 motor vehicle accident.  The veteran 
denied having radicular symptoms into the upper extremities.  
Upon physical evaluation of the cervical spine, range of 
motion was described as "good and pain free."  He was 
neurologically intact in both upper extremities.  X-rays of 
the cervical spine revealed mild cervical spondylosis at C5-6 
with narrowing at C5-6.  the examiner entered an impression 
of early cervical spondylosis with no clinical radiculopathy.  

When examined by VA in December 1999, the veteran complained 
of pain and stiffness of the cervical spine.  He related that 
the pain was constant and was precipitated by cold weather.  
The VA examiner indicated that the service-connected cervical 
spine injury had not had any affect on the veteran's usual 
occupation and daily activities.  In this regard, the veteran 
related that he worked full-time and continued to operate a 
motor vehicle.  On examination of the cervical spine, forward 
flexion and extension were to 30 degrees and lateral flexion 
and rotation were to 40 and 55 degrees, respectively.  The 
examiner reported that there was no fatigue or weakness on 
repetitive maneuvers.  There was also no evidence of spasms, 
painful motion, fixed deformities (i.e., kyphosis or 
scoliosis), and neurological deficits.  There was only 
minimal tenderness of the paraspinous muscles.  The veteran's 
musculature of the back was well-developed.  X-rays of the 
cervical spine revealed no acute process.  The examiner 
entered a diagnosis of whiplash injury.  There was no 
evidence of any radiculopathy or disk disease at that time.  

A December 2000 VA outpatient report reflects that the 
veteran was employed as a mail carrier.  A diagnosis of 
cervicalgia was recorded.  

When evaluated by VA in June 2003, the veteran described 
having pain in the side of his neck that was constant and 
varied (i.e., between a seven and an eight, with ten being 
the most intense pain.)  He related that the pain had 
increased but that medication helped.  An examination of the 
cervical spine revealed no deformity, spasms or atrophy.  He 
had normal alignment.  The veteran denied having any pain on 
palpation.  Upon range of motion of the cervical spine, 
forward flexion and backward extension were 20 and 15 degrees 
(both out of 30 degrees), respectively, with pain.  Bilateral 
flexion and rotation were 30 and 45 degrees (out of 30 and 55 
degrees, respectively) without pain.  The veteran complained 
of pain near the left lateral side of the neck.  Muscle tone 
was satisfactory, and there was no atrophy of the trapezius 
or shoulder muscles.  X-rays of the cervical spine revealed 
mild cervical spondylosis at C5-7.  There was minor disk 
narrowing with minimal sclerosis.  

At the conclusion of the June 2003 VA examination, the 
examiner diagnosed the veteran as having minor limitation of 
motion of the cervical spine and evidence of cervical 
spondylosis at C5-7 with narrowing and minor sclerosis.  The 
examiner noted that the veteran had minimal functional 
impairment due to pain and pathology, that pain was not 
visibly manifested on movement of the joint, and there was no 
evidence of any muscle atrophy or other manifestations to 
demonstrate diffuse functional movement due to pain. 

Pursuant to the Board's June 2004 remand directives, the 
veteran was examined by  VA in May 2005.  The examiner 
indicated that he had reviewed the claims file prior to the 
examination.  The veteran reported that he had constant back 
pain--level eight out of ten--that began in-between the 
shoulder blades and extended up into the neck.  The veteran 
stated that he used to be employed as a postal worker, which 
required him to walk five miles [a day] carrying a large 
satchel.  During flare-ups of pain, the veteran described 
using a transcutaneous electrical nerve stimulation unit 
(TENS), which lowered the pain to level six.  He also stated 
that he used over-the-counter-medications and ice packs to 
alleviate the pain.  The veteran denied any associated 
symptoms such as weight loss, dizziness, visual disturbances, 
numbness, weakness, bladder complaints, and erectile 
dysfunction.  He stated that he intermittently used a cane.  
The VA examiner indicated that the veteran performed 
activities of daily living and instrumental activities of 
daily living, however, his cervical spine, along with other 
ailments (i.e., left rotary cuff tear), had affected his 
ability to play baseball with his son.  The veteran reported 
that he had difficulty sleeping because of pain (i.e., he 
averaged four hours of restful sleep per night).  

Upon physical evaluation by VA in May 2005, the veteran was 
ambulatory; he had a regular steady upright gait without 
aids.  Upon range of motion of the cervical spine, flexion 
and backward extension were to 30 degrees, respectively.  
Bilateral flexion and rotation were to 30 and 55 degrees, 
respectively.  There was mild facial grimacing during range 
of motion.  There was some point tenderness over the cervical 
spine, but no signs of inflammation.  Movements were not 
weakened or incoordinated.  The veteran related that he had a 
high pain threshold.  X-rays of the cervical spine revealed 
degenerative disc disease at C5-6, an anterior osteophyte on 
the inferior aspect of C5 and minimal spondylosis.  There 
were no fractures or destructive lesions.  The examiner noted 
that he veteran's cervical condition appeared controlled.  

III.  General Laws and Regulations-Initial Ratings

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award, the severity 
of the disability at issue is to be considered during the 
entire period from the initial assignment of the disability 
rating to the present time. Fenderson, supra.

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40. Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability and to recognize actually painful, 
unstable, or mal-aligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.
The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that, where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered. 
38 C.F.R. §§ 4.40, 4.45.  The provisions contemplate inquiry 
into whether there is crepitation, limitation of motion, 
weakness, excess fatigability, incoordination, and/or 
impaired ability to execute skilled movement smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Id. Within this context, a finding of functional loss due to 
pain must be supported by adequate pathology and evidenced by 
the visible behavior of the claimant.  Johnston v. Brown, 
10 Vet. App. 80, 85 (1997).

The Board notes, however, that the Court has held that § 4.40 
does not require a separate rating for pain but rather 
provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2005).

Spine Regulations 

During the course of the appeal, VA promulgated new 
regulations for the evaluation of the remaining disabilities 
of the spine, effective September 26, 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as the amendment discussed 
above has a specified effective date, i.e., September 26, 
2003, without provision for retroactive application, it may 
not may be applied prior to its effective date.  

The Board notes that the RO addressed both the criteria prior 
and subsequent to September 23, 2003 its July 2005 
supplemental statement of the case.  Therefore, the Board may 
also consider these amendments without first determining 
whether doing so will be prejudicial to the veteran.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Criteria prior to September 26, 2003

As noted previously, by a December 1994 rating action, the RO 
granted service connection for degenerative changes of the 
cervical spine and assigned an initial disability rating of 
10 percent using hyphenated diagnostic codes, Diagnostic 
Codes 5010-5290 (1994), traumatic arthritis and limitation of 
motion of the cervical spine, respectively, effective June 1, 
1994.  

Pursuant to 38 C.F.R. § 4.71, Diagnostic Code 5290 (2003) 
(prior to September 26, 2003), a 10 percent evaluation was 
assigned for slight limitation of motion of the cervical 
spine.  Moderate and severe limitation of motion of the 
cervical spine warranted 20 and 30 percent evaluations, 
respectively.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5287 
(2003) (prior to September 26, 2003), 30 and 40 percent 
evaluations were assigned for favorable and unfavorable 
ankylosis of the cervical spine, respectively.

Criteria Effective September 26, 2003

By a July 2005 rating action, the RO assigned a 20 percent 
disability rating to the service-connected traumatic 
arthritis using hyphenated diagnostic codes, 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010-5237 (2005), traumatic 
arthritis and cervical strain, respectively, effective 
September 26, 2003.

The September 2003 regulatory amendments provide a general 
rating formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury: 
In pertinent part, they provide that unfavorable ankylosis of 
the cervical spine warrants a 40 percent evaluation.  For 
forward flexion of the cervical spine to 15 degrees or less 
or favorable ankylosis of the cervical spine, a 30 percent 
evaluation is warranted.  A 20 percent disability evaluation 
is appropriate for forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; a 
combined range of motion of the cervical spine not greater 
than 170 degrees; or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 
percent rating is warranted with forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; combined range of motion of the cervical spine to 
170 degrees but not greater than 335 degrees; muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or with vertebral fracture 
with loss of 50 percent or more of the height.  Id. 

There are several notes set out after the diagnostic 
criteria, which provide the following:  (1) Associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code; (2) for purposes of VA 
compensation, normal forward flexion, extension and lateral 
flexion are to 45 degrees and rotation is to 80 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotations.  The normal combined range of 
motion of the cervical spine is 340 degrees; (3) in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation; 

(4) each range of motion should be rounded to the nearest 
five degrees; (5) for VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis; and (6): Separately evaluate disability 
of the thoracolumbar and cervical spine segments, except when 
there is unfavorable ankylosis of both segments, which will 
be rated as a single disability.  Id.

The Board observes that because the veteran has not been 
diagnosed as having intervertebral disc syndrome of the 
cervical spine throughout the entire initial evaluation 
period, the criteria for evaluating intervertebral disc 
syndrome are not applicable to his cervical spine claims.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2001) (effective prior 
to September 23, 2002); 67 Fed. Reg. 54, 345 (Aug. 22, 
2002),38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002) 
(effective from September 23, 2002 to September 25, 2003); 68 
Fed. Reg 52, 454 (Aug. 27, 2003), 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2005) (effective 
from September 26, 2003).

IV.  Analysis

Prior to September 26, 2003

The Board turns to the issue of rating the veteran's cervical 
spine disability prior to September 26, 2003 under the old 
criteria as the new criteria was not in effect during this 
time period.  After a review of the clinical evidence of 
record for the period prior to September 26, 2003, the Board 
concludes that an initial disability rating greater than 10 
percent for degenerative changes of the cervical spine is not 
warranted.  In reaching the foregoing conclusion, the Board 
notes that the clinical evidence of record reflects that the 
veteran had minimal (italics added) limitation of motion of 
the cervical spine (see June 2003 VA examination report).  
Thus, an initial disability rating greater than 10 percent 
pursuant to Diagnostic Codes 5287 (ankylosis of the cervical 
spine) (2003) (prior to September 26, 2003) or 5290 
(limitation of motion of the cervical spine) (2003) (prior to 
September 26, 2003) is not warranted.   

As noted previously, assignment of disability ratings for 
orthopedic disabilities is to include consideration of the 
regulatory provisions set forth in 38 C.F.R. §§ 4.40 and 
4.45, wherein functional loss, as shown by "adequate 
pathology," is deemed integral to ascertaining the severity 
of such disabilities. DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In the instant case, the Board finds that the 
initial 10 percent disability rating sufficiently reflects 
the level of functional impairment demonstrated for the 
service-connected cervical spine disability for the period 
prior to September 26, 2003.  In reaching the foregoing 
determination, the Board observes that upon evaluation by VA 
in December 1999, there was no evidence of painful motion or 
weakness of the cervical spine.  Indeed, the VA examiner in 
December 1999 indicated that the cervical spine disability 
did not have any negative effets on the veteran's usual 
occupation and daily activities.  These findings were 
corroborated by a June 2003 VA examiner, who concluded that 
the veteran had only minimal (italics added for emphasis) 
limitation of motion and functional impairment due to pain 
and pathology of the cervical spine.  The June 2003 VA 
examiner specifically indicated that pain was not visibly 
manifested on movement of the [veteran's] joint, and that 
there was no evidence of nay muscle atrophy or other 
manifestations to demonstrate diffuse functional movement due 
to pain. 

There was also no clinical evidence of weakened movement, 
excessive fatigability, or incoordination of the cervical 
spine for the period prior to September 26, 2003.  Indeed, as 
noted previously, there was no weakness of the cervical spine 
upon evaluation by VA in December 1999.  Furthermore, despite 
any functional limitations associated with the cervical spine 
disability, the veteran maintained full-time employment as a 
mail carrier for the period in question.  Accordingly, the 
Board can find no basis for an initial disability rating 
greater than 10 percent for the veteran's service-connected 
degenerative arthritis of the cervical spine for the period 
prior to September 26, 2003.  See 38 C.F.R. §§ 4.40, 4.45; 
see also Deluca v. Brown, 8 Vet. App. 202 (1995).
From September 26, 2003

The Board finds that the preponderance of the evidence is 
against an initial disability rating greater than 20 percent 
for service-connected traumatic arthritis of the cervical 
spine from September 26, 2003.  In reaching the foregoing, 
the Board notes that upon evaluation by VA in May 2005, the 
veteran had essentially full range of motion of the cervical 
spine, (see May 2005 VA examination report). There was no 
ankylosis of the cervical spine.  Thus, an initial 
(compensable) evaluation pursuant to Diagnostic Codes 5287 
(ankylosis of the cervical spine) and 5290 (limitation of 
motion of the cervical spine) (2003) (prior to September 26, 
2003) is not warranted.  

In addition, the clinical evidence for the period beginning 
from September 26, 2003 does not show that the veteran's 
service-connected degenerative arthritis of the cervical 
spine results in forward flexion of the cervical spine to 15 
degrees or less; or, favorable ankylosis of the entire 
cervical as contemplated by the requirements for a higher 
schedular evaluation.  On the contrary, examination of the 
cervical spine in May 2005 revealed limitation of forward 
flexion of 30 degrees.  This level of disability is 
consistent with a 20 percent evaluation under Diagnostic Code 
5237 (2005) (effective from September 26, 2003).

As noted previously, assignment of disability ratings for 
orthopedic disabilities is to include consideration of the 
regulatory provisions set forth in 38 C.F.R. §§ 4.40 and 
4.45, wherein functional loss, as shown by "adequate 
pathology," is deemed integral to ascertaining the severity 
of such disabilities.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In the instant case, the Board finds that the 
current 20 percent disability evaluation sufficiently 
reflects the level of functional impairment demonstrated for 
his service-connected cervical spine disability from 
September 26, 2003.  In this regard, the May 2005 VA examiner 
specifically indicated that the veteran demonstrated mild 
(italics added) facial grimacing during range of motion of 
the cervical spine.  While the limitation of motion of the 
cervical spine was clinically indicated in forward flexion 
upon evaluation by VA in May 2005 (i.e., to 30 degrees), the 
examiner indicated that there was no additional limitation 
due to pain, fatigue, weakness, lack of endurance, or 
incoordination.  Indeed, the veteran indicated that he still 
performed daily living activities.  Accordingly, the Board 
can find no basis for an initial rating in excess of 20 
percent for the veteran's service-connected degenerative 
arthritis of the cervical spine for the period beginning 
September 26, 2003.  Id.

The medical evidence also does not show that since September 
26, 2003, the veteran's service-connected cervical spine 
disability caused any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment so as to warrant a separate rating. 38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (1) 
(2005).  In fact, when evaluated by VA in May 2005, the 
veteran denied any bladder complaints, numbness, and 
weakness.  The record does not show that the veteran's 
service-connected cervical spine disability included any 
other objective neurologic abnormalities since September 26, 
2003.  

V.  Extraschedular Consideration

The evidence does not show an exceptional or unusual 
disability picture as would render impractical the 
application of the regular schedular rating standards.  
See 38 C.F.R. § 3.321 (2005).  The current evidence of record 
does not demonstrate that the service-connected degenerative 
disc disease of the cervical spine has resulted in frequent 
periods of hospitalization or in marked interference with 
employment.  Id.  Indeed, upon evaluation by VA in June 2003, 
the veteran stated that he was employed full-time as a postal 
carrier.  The schedule is intended to compensate for average 
impairments in earning capacity resulting from service- 
connected disability in civil occupations.  38 U.S.C.A. § 
1155.  "Generally, the degrees of disability specified [in 
the rating schedule] are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  
38 C.F.R. § 4.1 (2005).  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of the issues on appeal to the VA Central Office 
for consideration of extraschedular evaluations is not 
warranted.


ORDER

Entitlement to an initial disability rating greater than 10 
percent prior to September 26, 2003 for degenerative 
arthritis of the cervical spine is denied.

Entitlement to an initial disability rating greater than 20 
percent from September 26, 2003 for degenerative arthritis of 
the cervical spine is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


